           Case 1:19-cv-04074-VEC Document 46 Filed 08/23/19 Page 1 of 2


                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
 -------------------------------------------------------------- X   DOC #:
 DONALD BERDEAUX, individually and on                           :   DATE FILED: 8/23/2019
 behalf of all others similarly situated,                       :
                                                                :
                                              Lead              :       19-CV-4074 (VEC)
                                              Plaintiff,        :
                                                                :           ORDER
                            -against-                           :
                                                                :
 ONECOIN LTD.; RUJA IGNATOVA;                                   :
 KONSTANTIN IGNATOV; SEBASTIAN                                  :
 GREENWOOD; MARK SCOTT; IRINA                                   :
 ANDREEVA DILINSKA; DAVID PIKE; and                             :
 NICOLE HUESMANN,                                               :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on August 23, 2019, the parties appeared for a status conference with the

Court; and

        WHEREAS Lead Plaintiff has failed to post proof that the summons and Complaint have

been served on Defendants OneCoin Ltd., Ruja Ignatova, and Sebastian Greenwood,

        IT IS HEREBY ORDERED that no later than 5:00 P.M. on August 23, 2019, Lead

Plaintiff must file a letter stating the status of service on Defendants OneCoin Ltd., Ruja

Ignatova, and Sebastian Greenwood. If Plaintiff has served these Defendants, he must—by the

same deadline—file on ECF proof of such service. If Plaintiff has not served these Defendants,

he must show cause why those Defendants should not be dismissed for failure to serve under

Fed. R. Civ. P. 4(m).

        IT IS FURTHER ORDERED that, for the reasons discussed at the conference, all

proceedings in this case are STAYED until all Defendants (except those dismissed pursuant to

the above paragraph) have been served. Once all Defendants have been served and Lead


                                                   Page 1 of 2
         Case 1:19-cv-04074-VEC Document 46 Filed 08/23/19 Page 2 of 2



Plaintiff has posted proof of such service on ECF, Lead Plaintiff must so notify the Court by

letter, which anticipates scheduling a conference to discuss next steps.

       The Clerk of Court is respectfully directed to flag this case as stayed.



SO ORDERED.
                                                          ________________________
Date: August 23, 2019                                        VALERIE CAPRONI
      New York, New York                                   United States District Judge




                                            Page 2 of 2
